Morton, J.
This is an action of contract to recover the agreed price of land which the plaintiff alleged he had sold and conveyed to the defendant. It appeared at the trial, that the legal title to the land in question was in Charles E. Jackson, the plaintiff being the equitable owner thereof. The plaintiff introduced testimony tending to show that the defendant agreed to purchase said land and to take a conveyance from Jackson, if upon examination the title should be found good in Jackson • that the agent of the defendant examined the title, found it good, and thereupon Jackson executed a quitclaim deed to the defendant, which was delivered to his said agent and duly recorded. The defendant contended that the agreement was that he should receive a warranty deed from the plaintiff.
In this aspect of the case, the plaintiff requested the court to instruct the jury that if by the contract “the defendant was to tahe his conveyance from Jackson if he found the title good in *359him, all he could claim was a quitclaim deed.” The court refused this prayer, and instructed the jury that the defendant was entitled to a warranty deed unless he waived it and agreed to take some other form of conveyance. We are of opinion that this ruling was erroneous. If the whole agreement was as stated in the plaintiff’s prayer, it would be complied with on the part of the plaintiff by delivering a quitclaim deed from Jackson.
A deed of quitclaim passes all the estate which the grantor could convey by a deed of bargain and sale. Gen. Sts. c. 89, § 8. If a grantor has in fact a good title, his deed of quitclaim conveys his title and estate as effectually as a deed of warranty. An agreement or covenant to convey a good title, therefore, does not necessarily entitle the covenantee to a warranty deed; the right of property and of exclusive possession, which constitutes a good title, being effectually vested in him by a deed of quitclaim. Gazley v. Price, 16 Johns. 267. Ketchum v. Evertson, 13 Johns. 359. Potter v. Tuttle, 22 Conn. 512. In this case, it should have been left to the jury to determine what the contract between the parties was, with instructions that, if the entire contract was that the plaintiff should give the defendant a good title by a conveyance from Jackson, there being no agreement as to the form of the deed, then the delivery to the defendant of the deed of quitclaim was a compliance with the contract on the part of the plaintiff.
For the same reasons, the written agreement of the plaintiff “to give said Kavanagh a good title” would be complied with by a deed of quitclaim, and the jury should have been so instructed, if the construction of the written agreement was material and called for in the case as presented upon the evidence.
The other exception taken by the plaintiff cannot be sustained. The instructions given were, in substance, that, if the defendant was negotiating for one thing and the plaintiff was selling another thing, and their minds did not agree as to the subject matter of the sale, there would be no contract by which the defendant would be bound, though there was no fraud on the part of the plaintiff. This ruling is in accordance *360with the elementary principles of the law of contracts, and was correct. Spurr v. Benedict, 99 Mass. 463.

Exceptions sustained.